Title: From Alexander Hamilton to Jonathan Brace, 17 February 1800
From: Hamilton, Alexander
To: Brace, Jonathan


          
            (To be copied)
            Sir,
            NY. Febr. 17. 1800
          
          I have received been honored with your letter of the sixth instant, and should be happy to comply with the request of the person in whose favor you interpose. But the principle on which the request is founded would go —— so far that I can not feel myself justified in admitting it.
          W—
          Hon. Mr. Brace—
        